Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-16 are objected to because of the following informalities:  
The preamble of claims 10-16 should read -- the one or more non-transitory machine-readable media -- since claim 9 recites “One or more non-transitory machine-readable media”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germain et al. (U.S. 2014/0351183A1).
Regarding claim 1, Germain et al. disclose a method comprising: identifying a first subset of drilling data (figs 1-2: real time sensor data, context data and sensor data from offset wells are all considered subset drilling data that are sent to data integration 200; refer to para 0066) having flawed drilling data entries (fig. 2: the first subset of drilling data contains flawed data entries as it is sent for cleansing at 202; refer to para 0075), wherein the first subset of drilling data corresponds to a data segment of a first drilling data attribute (para 0017: real tine sensor data correspond to data comprising downhole temperature, pressure, LWD, MWD, ROP, and volume of drilling fluid loss as a function of time/depth, which can all be considered a first drilling data attribute); 
inputting features of the drilling data into a trained machine learning model (see figs. 1, 3, 5, 9 and para 0123-0132, 0141-0146: the cleansed data is sent to train machine learning model such candidate model 900, 902, 904 as seen in fig. 9; these candidate models are trained as seen in fig. 5, “502”, para 0110, 0114, 0116-0144) to generate a first prediction for the data segment of the first drilling data attribute (para 0141-0146: each candidate model produces a predicted operational outcome); 
applying one or more drilling rules to the drilling data (para 0122: candidate models 900, 902, 904, in fig. 9, may comprise rules-based models) to generate a second prediction for the data segment of the first drilling data attribute (see fig. 9 and refer to para 0141-0146: each candidate model produces a predicted operational outcome wherein prediction from another of the candidate model 900, 902, 904 will be a second prediction); 
and indicating a set of one or more corrections for the data segment of the first drilling data attribute based, at least in part, on the first prediction, the second prediction (fig. 9 and para 0141-0144: Analysis 910 perform corrections based on error metrics data and quality matrix data regarding models 900, 902, and 904) and a confidence value for the first prediction (para 0129: the predictions of the candidate may be compared and contrasted and confidence levels created for each candidate model).  
Regarding claims 2, 10, and 18, Germain et al. disclose determining that the confidence value for the first prediction satisfies a confidence threshold (para 0129: a confidence level for each candidate model is determined and para 0144: the confidence level is compared to a predetermined threshold); and correcting flawed drilling data entries in the first subset of drilling data with the first prediction (the first subset of drilling data can also be the reduced data set, see fig. 6, wherein data cleansing is performed on the reduced data set, para 0164-0173).  
Regarding claims 4, 12, and 20, Germain et al. disclose generating drilling feature data based (see figs. 2-6), at least in part, on a first plurality of features of a second subset of drilling data (figs 1-2: any of the real time sensor data, context data and sensor data from offset wells can be considered a second subset of drilling data; refer to para 0066); and generating the trained machine learning model to predict the data segment of the first drilling data attribute based, at least in part, on the drilling feature data (see figs. 3-5, 7, and 8 and refer to abstract, para 0025, 0056-0058, 0117-0129).  
Regarding claims 5 and 13, Germain et al. disclose identifying the data segment of the first drilling data attribute (figs 1-2: real time sensor data, context data and sensor data from offset wells are all considered subset drilling data that are sent to data integration 200; refer to para 0066) based, at least in part, on flaws in the first subset of drilling data (fig. 2: the first subset of drilling data contains flawed data entries as it is sent for cleansing at 202; refer to para 0075; also in fig. 6 and para 0164; cleansing is also performed on the reduced data set; further refer to para 0023 and 0073-0080).  
Regarding claims 6 and 14, Germain et al. disclose wherein the data segment of the first drilling data attribute comprises a curve of petrophysical property values (para 0061; the data may comprise petrophysical property valves such as porosity, resistivity;  0071: the data integration system 200 may comprise curve fitting algorithms for the data).  
Regarding claims 7 and 15, Germain et al. disclose updating the first subset of drilling data with at least a correction of the set of one or more corrections for the data segment of the first drilling data attribute (data cleansing system 202, fig. 2, updates the subsets of drilling data with a correction; refer to para 0073-0080).  
Regarding claims 8 and 16, Germain et al. disclose retraining the trained machine learning model using at least the updated first subset of drilling data (para 0144: candidate models 900, 902, 904 are placed back in the workflow for further training using the cleansed data set).  
Regarding claim 9, Germain et al. disclose One or more non-transitory machine-readable media (1104, 1108, fig. 11 and refer to para 0151) comprising program to (para 0151: computer system 1100 upon which any of the various embodiments may be practiced): identify a first subset of drilling data (figs 1-2: real time sensor data, context data and sensor data from offset wells are all considered subset drilling data that are sent to data integration 200; refer to para 0066) having flawed drilling data entries (fig. 2: the first subset drilling data contains flawed data entries as it is sent for cleansing at 202; refer to para 0075), wherein the first subset of drilling data corresponds to a data segment of a first drilling data attribute (para 0017: real tine sensor data correspond to data comprising downhole temperature, pressure, LWD, MWD, ROP, and volume of drilling fluid loss as a function of time/depth, which can all be considered a first drilling data attribute);
input features of the drilling data into a trained machine learning model (see figs. 1, 3, 5, 9 and para 0123-0132, 0141-0146: the cleansed data is sent to train machine learning model such candidate model 900, 902, 904 as seen in fig. 9; these candidate models are trained as seen in fig. 5, “502”, para 0110, 0114, 0116-0144) to generate a first prediction for the data segment of the first drilling data attribute (para 0141-0146: each candidate model produces a predicted operational outcome);
 apply one or more drilling rules to the drilling data (para 0122: candidate models 900, 902, 904, in fig. 9, may comprise rules-based models) to generate a second prediction for the data segment of the first drilling data attribute (see fig. 9 and refer to para 0141-0146: each candidate model produces a predicted operational outcome wherein prediction from another of the candidate model 900, 902, 904 will be a second prediction); 
and indicate a set of one or more corrections for the data segment of the first drilling data attribute based, at least in part, on the first prediction, the second prediction (fig. 9 and para 0141-0144: Analysis 910 perform corrections based on error metrics data and quality matrix data regarding models 900, 902, and 904) and a confidence value for the first prediction (para 0129: the predictions of the candidate may be compared and contrasted and confidence levels created for each candidate model).  .  
Regarding claim 17, Germain et al. disclose an apparatus (1100, fig. 11 and refer to para 0151) comprising: -Page 25 of 28-Docket Number: 164.2020-IPM-104250 U1 US a processor (1102); and a machine-readable medium (1104, 1108) having program code executable by the processor to cause the apparatus to (para 0151: computer system 1100 upon which any of the various embodiments may be practiced), identify a first subset of drilling data (figs 1-2: real time sensor data, context data and sensor data from offset wells are all considered subset drilling data that are sent to data integration 200; refer to para 0066) having flawed drilling data entries (fig. 2: the first subset drilling data contains flawed data entries as it is sent for cleansing at 202; refer to para 0075), wherein the first subset of drilling data corresponds to a data segment of a first drilling data attribute (para 0017: real tine sensor data correspond to data comprising downhole temperature, pressure, LWD, MWD, ROP, and volume of drilling fluid loss as a function of time/depth, which can all be considered a first drilling data attribute); 
input features of the drilling data into a trained machine learning model (see figs. 1, 3, 5, 9 and para 0123-0132, 0141-0146: the cleansed data is sent to train machine learning model such candidate model 900, 902, 904 as seen in fig. 9; these candidate models are trained as seen in fig. 5, “502”, para 0110, 0114, 0116-0144) to generate a first prediction for the data segment of the first drilling data attribute (para 0141-0146: each candidate model produces a predicted operational outcome); 
apply one or more drilling rules to the drilling data (para 0122: candidate models 900, 902, 904, in fig. 9, may comprise rules-based models) to generate a second prediction for the data segment of the first drilling data attribute (see fig. 9 and refer to para 0141-0146: each candidate model produces a predicted operational outcome wherein prediction from another of the candidate model 900, 902, 904 will be a second prediction); 
and indicate a set of one or more corrections for the data segment of the first drilling data attribute based, at least in part, on the first prediction, the second prediction (fig. 9 and para 0141-0144: Analysis 910 perform corrections based on error metrics data and quality matrix data regarding models 900, 902, and 904) and a confidence value for the first prediction (para 0129: the predictions of the candidate may be compared and contrasted and confidence levels created for each candidate model).  
Allowable Subject Matter
Claims 3, 11, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fries et al. (U.S. 2020/0370418A1) disclose implementing a machine learning model for downhole operations, Vannoni et al. (U.S. 2020/0175391A1) disclose detecting incorrect field valves of user submissions using machine learning techniques. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672